      Case: 1:19-cv-01637 Document #: 1 Filed: 03/07/19 Page 1 of 5 PageID #:1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

TRUSTEES OF THE CHICAGO REGIONAL                       )
COUNCIL OF CARPENTERS PENSION FUND,                    )
TRUSTEES OF THE CHICAGO REGIONAL                       )
COUNCIL OF CARPENTERS WELFARE FUND,                    )
TRUSTEES OF THE CHICAGO REGIONAL                       )
COUNCIL OF CARPENTERS SUPPLEMENTAL                     )
RETIREMENT FUND, and TRUSTEES OF THE                   )
CHICAGO REGIONAL COUNCIL OF                            )
CARPENTERS APPRENTICE TRAINING FUND,                   )
                                                       )      CIVIL ACTION
                    Plaintiffs,                        )
             v.                                        )
                                                       )
TABITHA VENTURES, INC.,                                )
                                                       )
      and                                              )
                                                       )
EDWARD TAIWO,                                          )
                                                       )
                    Defendants.                        )

                                      COMPLAINT

      Plaintiffs, Trustees of the Chicago Regional Council of Carpenters Pension Fund,

et al., by their attorney, David Whitfield, complain of the Defendants, Tabitha Ventures,

Inc., and Edward Taiwo, as follows:

      1.     This action arises under Section 502 of the Employee Retirement Income

Security Act ("ERISA")(29 U.S.C. §§ 1132, 1145), and Section 301(a) of the Labor

Management Relations Act of 1947 ("LMRA"), as amended 29 U.S.C. § 185(a), and the

Illinois Wage Payment and Collection Act ("Wage Act"). 820 ILCS 115/1, et seq,.

                                            1
      Case: 1:19-cv-01637 Document #: 1 Filed: 03/07/19 Page 2 of 5 PageID #:2



Jurisdiction is founded on the existence of questions arising there under, or under 28

U.S.C § 1367.

       2.       The Chicago Regional Council of Carpenters Pension Fund, the Chicago

Regional Council of Carpenters Welfare Fund, the Chicago Regional Council of

Carpenters Supplemental Retirement Fund, and the Chicago Regional Council of

Carpenters Apprentice Training Fund ("Trust Funds") receive contributions from

numerous employers pursuant to Collective Bargaining Agreements between the

employers and the Chicago Regional Council of Carpenters ("Union"), and therefore,

are multiemployer plans. (29 U.S.C. §1002). The Trust Funds are administered at 12

East Erie Street, Chicago, Illinois and venue is proper in the Northern District of Illinois.

       3.       Tabitha Ventures, Inc. is an employer engaged in an industry affecting

commerce that entered into agreements requiring Tabitha Ventures, Inc. to pay fringe

benefit contributions to the Trust Funds and to remit dues deducted from its employees'

wages.

       4.       Tabitha Ventures, Inc. is required to pay liquidated damages, interest,

reasonable attorney fees, court costs, and other reasonable amounts incurred in the

collection process.

       5.       Tabitha Ventures, Inc. must submit a monthly contribution report listing

the hours worked by its carpenter employees, and the fringe benefit contributions owed

to the Trust Funds. Tabitha Ventures, Inc. must also submit payment of the

corresponding fringe benefit contributions listed on its monthly contribution report to

the Trust Funds.

       6.       Tabitha Ventures, Inc. breached the provisions of the Collective

Bargaining Agreements and the Trust Agreements by failing to submit payment of the


                                              2
      Case: 1:19-cv-01637 Document #: 1 Filed: 03/07/19 Page 3 of 5 PageID #:3



November 2018, December 2018, and January 2019 fringe benefit contributions in the

amount of $31,194.04.

      7.       Tabitha Ventures, Inc. failed to submit liquidated damages resulting from

both untimely paid and unpaid fringe benefit contributions for the months of April

2016, June 2016, November 2018, December 2018, and January 2019.

      8.       Tabitha Ventures, Inc. breached the provisions of the Collective

Bargaining Agreements and the Trust Agreements by failing to submit Union dues

withheld from its employees’ wages in the amount of $2,128.17 for the months of

November 2018, December 2018, and January 2019.

      9.       At all times material herein, there was in effect the Illinois Wage Payment

and Collection Act ("Wage Act"), 820 ILCS 115/1, et seq.

      10.      Edward Taiwo is an officer of Tabitha Ventures, Inc.

      11.      Edward Taiwo knowingly permitted and willfully refused to remit Union

dues on behalf of its carpenter employees in violation of the Wage Act, 820 ILCS 115/14.

      12.      Section 13 of the Wage Act provides that "any officers of a corporation or

agents of an employer who knowingly permit such employer to violate the provisions

of this Act shall be deemed to be the employers of the employees of the corporation, 820

ILCS 115/13.

      13.      Defendant, Edward Taiwo, is an employer within the meaning of the

Wage Act.

      14.      Defendant, Edward Taiwo, deducted Union dues from Tabitha Ventures,

Inc.’s carpenter employees’ wages and failed to remit that money to the Trust Funds.

      15.      The Union dues are wages as defined by Section 2 of the Illinois Wage

and Payment Collection Act, which have been assigned by the carpenter employees to

                                             3
        Case: 1:19-cv-01637 Document #: 1 Filed: 03/07/19 Page 4 of 5 PageID #:4



the Union, 820 ILCS 115/2.

        16.    This Court has jurisdiction over this claim pursuant to 28 U.S.C. §1367.

        17.    Edward Taiwo is personally liable for Union dues withheld from Tabitha

Ventures, Inc.’s carpenter employees’ wages in the amount of $2,128.17 for the months

of November 2018, December 2018, and January 2019.

        18.    Plaintiffs have complied with all conditions precedent in bringing this

suit.

        19.    Plaintiffs have been required to employ the undersigned attorneys to

collect the monies that may be found to be due and owing from the Defendants.

        20.    Defendants are obligated to pay the attorney fees and court costs incurred

by the Plaintiffs pursuant to 29 U.S.C. §1132(g)(2)(D).

        21.    Pursuant to 29 U.S.C. §1132(g)(2)(B), the Plaintiffs are entitled to interest

on any monies that may be found to be due and owing from the Defendants.

        22.    Pursuant to 29 U.S.C. §1132(g)(2)(C), Plaintiffs are entitled to an amount

equal to the greater of:

               a)     double interest on the unpaid contributions; or

               b)     interest plus liquidated damages provided for under the
                      Trust Agreements not in excess of 20% of amount that is
                      due.
        23.    Pursuant to the Trust Agreements, Plaintiffs are entitled to liquidated

damages at the rate of 1.5% compounded monthly.

WHEREFORE, Plaintiffs pray:
        a)     That Tabitha Ventures, Inc. be ordered to pay $2,128.17 in Union dues
               withheld from its carpenter employees’ wages during the months of
               November 2018, December 2018, and January 2019.
        b)     That Tabitha Ventures, Inc. be ordered to pay $31,194.04 in fringe benefits
                                               4
      Case: 1:19-cv-01637 Document #: 1 Filed: 03/07/19 Page 5 of 5 PageID #:5



              contributions for the months of November 2018, December 2018, and
              January 2019.
       c)     That Tabitha Ventures, Inc. be ordered to pay liquidated damages
              pursuant to the Trust Agreements.
       d)     That Tabitha Ventures, Inc. be ordered to pay interest on the amount that
              is due pursuant to 29 U.S.C. §1132 (g)(2)(B).
       e)     That Tabitha Ventures, Inc. be ordered to pay interest or liquidated
              damages on the amount that is due pursuant to 29 U.S.C. §1132 (g)(2)(C).
       f)     That Tabitha Ventures, Inc. be ordered to pay the reasonable attorney's
              fees and costs incurred by the Plaintiffs pursuant to the Trust Agreements
              and 29 U.S.C. §1132 (g)(2)(D).
       g)     That Edward Taiwo be ordered to pay $2,128.17 in Union dues withheld
              from Tabitha Ventures, Inc.’s carpenter employees’ wages during the
              months of November 2018, December 2018, and January 2019.
       h)     That Plaintiffs have such other and further relief as by the Court may be
              deemed just and equitable all at the Defendants’ costs pursuant to 29
              U.S.C. §1132(g)(2)(E).


                                      By: /s/ David Whitfield
                                          Attorney for Plaintiffs
David Whitfield
McGann, Ketterman & Rioux
111 East Wacker Drive, Suite 2600
Chicago, IL 60601
T: (312) 251-9700 F: (312) 251-9701




                                               5
